ITEMID: 001-23892
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: ROSSANO v. ITALY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Francesco Rossano, is an Italian national who was born in 1953 and lives in S. Agnello (Naples). He was represented before the Court by Mr G. Carini, a lawyer practising in Naples.
The respondent Government were represented by their successive Agents, respectively Mr U. Leanza and Mr I.M. Braguglia, and by their successive co-Agents, respectively Mr V. Esposito and Mr F. Crisafulli.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is the owner of a flat in Naples, which he had let to M.M., G.T. and C.T.
In a writ served on the tenant on 28 June 1989, the applicant informed the tenants of his intention to terminate the lease on expiry of the term on 11 July 1991 and summoned them to appear before the Naples Magistrate.
By a decision of 11 July 1990, which was made enforceable on 30 January 1991, the Naples Magistrate upheld the validity of the notice to quit and ordered that the premises be vacated by 1 July 1992.
On 2 July 1992, the applicant served notice on the tenants requiring them to vacate the premises.
On 3 August 1992, he informed the tenants that the order for possession would be enforced by a bailiff on 9 September 1992.
Between 9 September 1992 and 6 March 2001, the bailiff made twenty-two attempts to recover possession. Each attempt proved unsuccessful, as the applicant was never granted the assistance of the police in enforcing the order for possession.
On 2 July 1993, the applicant made a statutory declaration that he urgently required the premises as accommodation for himself.
Pursuant to Law Decree no. 32 of 25 February 2001, all the enforcement proceedings were suspended until 31 December 2001.
Pursuant to Law Decree no 122 of 20 June 2002, all the enforcement proceedings were suspended until 30 June 2003.
According to the last information provided by the applicant on 20 February 2004, he has not yet recovered possession of the flat due to Law n. 200 of 1 August 2003 which suspended all the enforcement proceedings until 30 June 2004.
